278 S.W.3d 250 (2009)
Patricia F. Moore MIDDAUGH, Petitioner/Appellant,
v.
Alan A. MOORE, Respondent/Respondent.
No. ED 91574.
Missouri Court of Appeals, Eastern District, Division Four.
March 17, 2009.
Amy Davis Salladay, Columbia, MO, for Appellant.
Robert V. Krueger, Jr., Mexico, MO, for Respondent.
Before NANNETTE A. BAKER, C.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Patricia F. Moore Middaugh appeals from the trial court's Findings of Fact, *251 Conclusions of Law, and Judgment (judgment) granting Alan A. Moore's Petition to Modify Judgment and Decree of Dissolution as to Child Custody, Visitation, Support, Child Tax Deduction and College Expense Contribution.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm[1] the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Father's Motion to Strike the appendix attached to Mother's Reply Brief is granted.